17 So. 3d 866 (2009)
Darnell RANDOLPH, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-2935.
District Court of Appeal of Florida, Fifth District.
September 8, 2009.
James S. Purdy, Public Defender, and Robert E. Wildridge, Assistant Public Defender, Daytona Beach, for Appellant.
Darnell Randolph, Lowell, pro se.
Bill McCollum, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Skinner v. State, 399 So. 2d 1064 (Fla. 5th DCA 1981).
MONACO, C.J., PALMER and LAWSON, JJ., concur.